              Case 2:19-cv-00175-JLR Document 1 Filed 02/05/19 Page 1 of 5



1

2

3

4

5

6

7                                IN THE UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
8                                            AT SEATTLE

9
     FRANTZ SAMSON, a Washington resident,                   Case No.
10   individually and on behalf of all others similarly
     situated,                                               NOTICE OF REMOVAL
11
                    Plaintiff,
12
            v.
13
     UNITEDHEALTHCARE SERVICES, INC.,
14
                    Defendant.
15

16

17          Defendant United HealthCare Services, Inc. (“United”) hereby removes to this Court the state

18   court action described below. This removal is proper under 28 U.S.C. § 1331, 28 U.S.C. § 1332(a),

19   28 U.S.C. § 1367(a), 28 U.S.C. § 1441, and 28 U.S.C. § 1446, because this action involves: (1)

20   claims under the federal Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.; (2)

21   related claims under Washington state law that form part of the same case or controversy under

22   Article III; and (3) citizens of different states where the matter in controversy exceeds $75,000.

23          In support of its Notice of Removal, United states as follows:

24          1.      On or about January 9, 2019, plaintiff Frantz Samson filed an action in the Superior

25   Court for the State of Washington in and for the County of King, and titled Frantz Samson v.

26   UnitedHealthcare Services, Inc., Case No. 19-2-00789-3 (“Action”). Copies of the complaint and


                                                                               HOLLAND & KNIGHT LLP
                                                                                  2300 US Bancorp Tower
                                                                                   111 SW Fifth Avenue
     NOTICE OF REMOVAL - PAGE 1                                                     Portland, OR 97204
                                                                                  Telephone: 503.243.2300
              Case 2:19-cv-00175-JLR Document 1 Filed 02/05/19 Page 2 of 5



1    other papers served upon United are attached at Exhibit 1, and these documents constitute all

2    “process, pleadings, and orders” served in the state court action. 28 U.S.C. § 1446(a).

3            2.     Plaintiff completed service of process in this Action on United on January 16, 2019.

4    This Notice of Removal is filed with the Court within 30 days after United’s receipt of the complaint

5    and is timely under 28 U.S.C. § 1446(b).

6            3.     Federal question jurisdiction exists in the Action. The Action asserts claims for

7    violations of the TCPA, which is a federal statute and provides jurisdiction in this Court. (Compl. ¶¶

8    10.1-11.4); see also Mims v. Arrow Fin. Servs., LLC, 565 U.S. 368, 372 (2012).

9            4.     Diversity jurisdiction also exists in the Action. United is a Minnesota corporation with

10   its principal place of business in Minnetonka, Minnesota. To the best of United’s knowledge,

11   plaintiff is a citizen of Washington. (Compl. ¶ 3.1.)

12           5.     The matter in controversy in the Action exceeds $75,000, exclusive of interest and

13   costs. In the complaint, plaintiff seeks: (1) $500 in statutory damages on his First, Second, and Third

14   Claims for Relief for each call he received on his cellular telephone allegedly from or on behalf of

15   United; (2) $1,500 in treble damages on his Fourth Claim for Relief for each call he received on his

16   cellular telephone allegedly from or on behalf of United; (3) injunctive relief to prohibit United from

17   violating the TCPA or Washington’s Consumer Protection Act; and (5) attorney fees pursuant to

18   RCW 19.86.090. (Compl. ¶¶ 8.1-11.4.) Plaintiff alleges he received “at least several dozen” calls

19   “sometimes twice a day” from or on behalf of United from March 2018 to January 2019. (Id. ¶¶ 6.5-

20   6.7.)

21           6.     “[A] defendant’s notice of removal need include only a plausible allegation that the

22   amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Operating Co.,

23   LLC v. Owens, 135 S. Ct. 547, 554 (2014). In addition, when calculating the amount in controversy

24   for jurisdiction purposes, the court includes all compensatory damages, the cost of complying with an

25   injunction, and attorney fees allowed by statute. Gonzales v. CarMax Auto Superstores, LLC, 840

26   F.3d 644, 648-49 (9th Cir. 2016). In a case seeking injunctive relief, the amount in controversy is the


                                                                               HOLLAND & KNIGHT LLP
                                                                                  2300 US Bancorp Tower
                                                                                   111 SW Fifth Avenue
     NOTICE OF REMOVAL - PAGE 2                                                     Portland, OR 97204
                                                                                  Telephone: 503.243.2300
              Case 2:19-cv-00175-JLR Document 1 Filed 02/05/19 Page 3 of 5



1    “value of the object of the litigation,” Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 347

2    (1977), or the “value of the particular and limited thing sought to be accomplished by the action,”

3    Ridder Bros., Inc. v. Blethen, 142 F.2d 395, 399 (9th Cir. 1944).

4           7.      Based on plaintiff’s estimate that he received “several dozen” calls (sometimes as

5    often as two calls a day) for over a year, and because plaintiff seeks statutory damages of $500 and

6    $1,500 for each call, plaintiff seeks statutory damages of at least $75,000. In addition, plaintiff seeks

7    injunctive relief and attorney fees that must be included in the amount in controversy. Thus,

8    plaintiff’s allegations satisfy the minimum jurisdictional amount requirement of 28 U.S.C. § 1332(a).

9           8.      Supplemental jurisdictional exists in this Action. Plaintiff’s claims under the

10   Washington Automatic Dialing and Announcing Device statute, RCW 80.36.400, and the

11   Washington Consumer Protection Act, RCW 19.86 et seq., derive from a common nucleus of

12   operative facts as his federal TCPA claims, such that they form part of the same case or controversy

13   under Article III of the United States Constitution. 28 U.S.C. § 1367(a). Specifically, plaintiff’s

14   Washington statutory claims and TCPA claims both pertain to allegedly unauthorized calls to

15   plaintiff’s cellular telephone. (See, e.g., Compl. ¶¶ 6.1-6.22, 8.2-9.4.) In addition, the amount in

16   controversy for traditional diversity in a class action is met so long as it is met for the named plaintiff,

17   based upon supplemental jurisdiction. 28 U.S.C. § 1367(a); Exxon Mobil Corp. v. Allapattah Servs.,

18   Inc., 545 U.S. 546, 549 (2005) (“We hold that, where the other elements of jurisdiction are present

19   and at least one named plaintiff in the action satisfies the amount-in-controversy requirement, § 1367

20   does authorize supplemental jurisdiction over the claims of other plaintiffs in the same Article III case

21   or controversy[.]”). Consequently, this entire action may be removed.

22          9.      The Action was originally filed in the Superior Court for the State of Washington in

23   and for the County of King, and is therefore removable to the Seattle Division of this District. 28

24   U.S.C. § 1441(a); LCR 3(e)(1).

25          10.     United reserves, and does not waive, all of its objections or defenses related to service,

26   jurisdiction, or venue.


                                                                                 HOLLAND & KNIGHT LLP
                                                                                    2300 US Bancorp Tower
                                                                                     111 SW Fifth Avenue
     NOTICE OF REMOVAL - PAGE 3                                                       Portland, OR 97204
                                                                                    Telephone: 503.243.2300
              Case 2:19-cv-00175-JLR Document 1 Filed 02/05/19 Page 4 of 5



1           11.     Pursuant to 28 U.S.C. § 1446(d), United will promptly serve this Notice of Removal

2    upon all adverse parties and shall promptly file a copy thereof upon the clerk of the Superior Court

3    for the State of Washington in and for the County of King.

4           12.     The undersigned has read this Notice of Removal, and to the best of the undersigned’s

5    knowledge, information, and belief, formed after reasonable inquiry, certifies that United’s factual

6    allegations have evidentiary support and its legal contentions are warranted by existing law. The

7    undersigned also certifies that this Notice of Removal is not interposed for any improper purpose,

8    such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation.

9           WHEREFORE, the above-captioned action against United is hereby removed to this Court

10   pursuant to 28 U.S.C. §§ 1331, 1332, 1367, 1441, and 1446, and United respectfully requests that all

11   further proceedings in this Action be conducted in this Court as provided by law.

12           Dated: February 5, 2019
                                                   HOLLAND & KNIGHT LLP
13

14
                                                   By: s/ Shannon Armstrong
15                                                     Shannon Armstrong, WSB # 45947
                                                       Shannon.armstrong@hklaw.com
16                                                     Kristin M. Asai, WSB # 49511
                                                       kristin.asai@hklaw.com
17                                                     2300 US Bancorp Tower
                                                       111 SW Fifth Avenue
18                                                     Portland, OR 97204
                                                       Telephone: 503.243.2300
19                                                     Fax: 503.241.8014
20                                                       Attorneys for Defendant
21

22

23

24

25

26


                                                                                HOLLAND & KNIGHT LLP
                                                                                   2300 US Bancorp Tower
                                                                                    111 SW Fifth Avenue
     NOTICE OF REMOVAL - PAGE 4                                                      Portland, OR 97204
                                                                                   Telephone: 503.243.2300
              Case 2:19-cv-00175-JLR Document 1 Filed 02/05/19 Page 5 of 5



1                                         CERTIFICATE OF SERVICE

2           I hereby certify that I caused the foregoing NOTICE OF REMOVAL to be served on the
     following person[s]:
3
      Beth E. Terrell                                       Jonathan Shub
4     Jennifer Rust Murray                                  Kevin Laukaitis
      Terrell Marshall Law Group PLLC                       Aarthi Manohar
5     936 North 34th Street, Suite 300                      Kohn, Swift & Graf, P.C.
      Seattle, Washington 98103-8869                        1600 Market Street, Suite 2500
6     bterrell@terrellmarshall.com                          Philadelphia, Pennsylvania 19103
      jmurray@terrellmarshall.com                           jshub@kohnswift.com
7                                                           klaukaitis@kohnswift.com
      Attorneys for Plaintiff                               amanohar@kohnswift.com
8
      James A. Francis                                      Attorneys for Plaintiff
9     John Soumilas
      Francis & Mailman, P.C.
10    1600 Market Street, 25th Floor
      Philadelphia, Pennsylvania 19103
11    jfrancis@consumerlawfirm.com
      jsoumilas@consumerlawfirm.com
12
      Attorneys for Plaintiff
13

14   by causing the document to be delivered by the following indicated method or methods:

15         by CM/ECF electronically mailed notice from the Court on the date set forth below.

16          by mailing full, true and correct copies thereof in sealed, first class postage prepaid envelopes,
     addressed to the parties and/or their attorneys as shown above, to the last-known office addresses of
17   the parties and/or attorneys, and deposited with the United States Postal Service at Portland, Oregon,
     on the date set forth below.
18
           by causing full, true, and correct copies thereof to be hand-delivered to the parties and/or their
19   attorneys at their last-known office addresses listed above on the date set forth below.

20         by sending full, true, and correct copies thereof, via overnight courier in sealed, prepaid
     envelopes, addressed to the parties and/or their attorneys as shown above, to the last-known office
21   addresses of the parties and/or their attorneys, on the date set forth below.

22         by faxing full, true, and correct copies thereof to the fax machines which are the last-known
     fax numbers for the parties’ and/or attorneys’ offices, on the date set forth below.
23
     DATED February 5, 2019.
24                                                      s/ Shannon Armstrong
                                                        Shannon Armstrong
25

26


                                                                       HOLLAND & KNIGHT LLP
                                                                          2300 US Bancorp Tower
                                                                           111 SW Fifth Avenue
     CERTIFICATE OF SERVICE – PAGE 1                                        Portland, OR 97204
                                                                          Telephone: 503.243.2300
